 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JAMIE HOWARD                                       No. 2:17-cv-0756-WBS-KJN
12                        Plaintiff,
13           v.                                          ORDER
14    WILLIAM JESSUP UNIVERSITY,
15
                          Defendant.
16

17

18          On January 3, 2019, the court conducted an informal telephonic discovery conference in

19   this matter. At the conference, attorneys Adria Silva and George Allen appeared on behalf of

20   plaintiff, and attorney Natalie Fujikawa appeared on behalf of defendant. For the reasons

21   discussed with the parties at the conference, IT IS HEREBY ORDERED that:

22          1. Plaintiff is granted leave to take the two additional depositions referenced in the

23                parties’ joint letter (ECF No. 39), regardless of whether and to what extent such

24                depositions result in more than 10 depositions being taken by plaintiff, pursuant to

25                Federal Rule of Civil Procedure 30(a)(2)(A)(i).

26   ////

27   ////

28   ////
                                                        1
 1         2. The depositions shall take place on the dates/times already agreed to by the parties.

 2         This order resolves ECF No. 39.

 3   Dated: January 4, 2019

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                     2
